Citation Nr: 0638526	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-28 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
injury to the lumbosacral spine with arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1964.

Procedural history

In a June 1986 rating decision, the RO granted the veteran 
entitlement to service connection of residuals of an injury 
to the lumbar spine with arthritis.  A 10 percent disability 
rating was assigned.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
which denied a disability evaluation in excess of 10 percent 
for the veteran's lumbar spine disability.

The matter was before the Board in February 2005.  At that 
time, the matter was remanded to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC for additional 
development.  With respect to the issue on appeal, that 
development has been completed.  In December 2005, the AMC 
issued a Supplemental Statement of the Case which continued 
to deny the veteran's claim. 

Personal hearing

In April 2004, the veteran provided sworn testimony at a 
Travel Board hearing at the RO.  A transcript of that hearing 
has been associated with the veteran's claims folder.  

The Veterans Law Judge (VLJ) presiding at the April 2004 
hearing retired before a decision on the merits could be 
rendered.  VA contacted the veteran and advised him of the 
unavailability of the hearing VLJ to participate in the 
decision on his claim.  By correspondence dated April 27, 
2006, the veteran advised that he desired a new hearing at 
the RO.   In May 2006, this case was remanded so that the 
veteran could be scheduled for his requested hearing.  Such 
hearing was scheduled for September 26, 2006.  The veteran 
did not appear for the hearing, and he has not provided good 
cause for such failure to appear.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2006).  The case has been returned to the Board 
for further appellate action.  

Issues not on appeal

In the July 2003 rating decision, the RO denied the veteran's 
claim of entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran's August 2003 NOD was 
limited to the increased rating of his service-connected 
residuals of a low back injury only.  To the Board's 
knowledge, the veteran has not disagreed with the July 2003 
denial of TDIU and the issue is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


At the time of the Board's February 2005 remand, it was noted 
that the veteran had raised a separate issue of entitlement 
to service connection for lumbar disc disease, distinct from 
the service-connected residuals of lumbar spine injury.  That 
issue was referred to the RO for initial adjudication.  As 
that issue has not yet been adjudicated, the issue is still 
not before the Board.  The Board again refers that issue to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected back condition is 
manifested by degenerative changes with limitation of motion.  

2.  According to the medical evidence of record, lower 
extremity numbness and subjective report of severe pain are 
attributable to other, non service-connected  causes.  


CONCLUSION OF LAW

The criteria for the assignment of a disability of 20 percent 
and no higher have  been met for the service-connected 
residuals of a injury to the lumbosacral spine with 
arthritis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2002) and Diagnostic 
Code 5242 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The ordinary standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board further notes that a different standard of review, 
which will be discussed below, applies to restoration cases.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated March 10, 2003 by 
which the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The VCAA letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide an adequate description of the 
records.   Moreover, the letter specifically advised the 
veteran that in order to qualify for an increased disability 
rating, medical evidence of an increase in the severity of 
the disability was required.  

Finally, the Board notes that the March 2003 letter expressly 
notified the veteran to  "tell us about any additional 
information or evidence that you want us to try and get for 
you."  The letter further advised the veteran of how he 
could provide any additional evidence directly to VA.  These 
requests comply with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, with respect to the increased rating claim, 
elements (1), (2) and (3) [veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service] are not at issue.  Notice has been 
provided as to element (4), degree of disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA.  

With respect to element (5), effective date, the Board has 
granted an increase in the currently assigned rating.  It is 
not within the Board's authority to assign an effective date 
therefor.  The Board is confident that prior to doing so the 
agency of original jurisdiction will provide the veteran with 
appropriate notice under Dingess.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, identified private medical 
records and all available VA treatment records.  During the 
course of this appeal, the veteran was referred for VA 
medical examinations in January 2004, September 2005 and in 
October 2005.   

The Board notes that in the February 2005 remand, the Board's 
remand instructions included obtaining the veteran's records 
from the Social Security Administration (SSA) concerning a 
claimed award of disability compensation.  In August 2005, 
efforts to obtain these records were made by the RO and at 
that time, SSA responded to VA that no such records existed.  
Accordingly, the Board has determined that to the extent 
practicable the RO has complied with the instructions of the 
prior remand.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Board additionally observes that all appropriate due 
process concerns have been satisfied with respect to the 
increased rating claim.  See 38 C.F.R. § 3.103 (2006).  The 
veteran and his representative have been accorded the 
opportunity to present evidence and argument in support of 
his claim.  As noted in the Introduction, in April 2004 the 
veteran provided testimony at a Travel Board hearing at the 
RO.  His subsequent hearing request has been deemed 
withdrawn.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations
Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  

Specific rating criteria

The veteran filed his claim of entitlement to an increased 
rating in January 2003.  During the pendency of this appeal, 
the applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended, effective September 26, 
2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with both the new and old 
regulatory criteria in the March 2005 SSOC.  The veteran's 
representative submitted additional argument on his behalf 
after receiving such notice.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Former Diagnostic Code 5292 [limitation of motion of lumbar 
spine], effective prior to September 26, 2003, provided the 
following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board notes that words such as "moderate"  and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2006).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.

Under former Diagnostic Code 5295 [lumbosacral strain], a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only. A 10 percent evaluation 
is warranted for lumbosacral strain with characteristic pain 
on motion. A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position. A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

(ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current Diagnostic Code 5242 
[degenerative arthritis of the lumbar spine].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2006).

Analysis

The veteran seeks an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
rated 10 percent disabling under both the former (Diagnostic 
Code 5295) and the current (Diagnostic Code 5242) schedular 
criteria.  His primary complaint is of severe pain, which he 
states limits his activities.  

For the reasons set out below, the Board has determined that 
a disability rating of 20 percent and no higher should be 
awarded.         

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the residuals of his 
service-connected lumbar spine disability, the veteran has 
been diagnosed thoracic spine deformity, cervical spine 
disabilities,  alcohol dependence, alcoholic neuropathy and 
tobacco abuse.  These are not service connected.  Indeed, 
with respect to the veteran's alcohol and tobacco abuse, the 
law precludes compensation for primary alcohol and tobacco 
abuse disabilities.  
See 38 U.S.C.A. § 105 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1(n), 3.301 (2002);VAOPGPREC 2-97 (January 16, 1997) [no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs]; See also 38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2006).

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The veteran's contentions with respect to his back are that 
he has experienced severe back pain; that he suffers from 
numbness and radiculopathy into his lower extremities due to 
his back pain; and that he suffers from spinal deformity.   
The veteran has attributed these symptoms to his service-
connected low back condition.  However, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Reviewing the medical evidence of record, particularly the 
October 2005 VA medical opinion and an April 2002 VA 
treatment record, it is clear that the veteran's complaints 
of numbness, tingling and radiculopathy have been attributed 
to his non-service connected alcohol abuse.  Specifically, 
the October 2005 VA medical opinion noted that the veteran's 
neurological complaints were due to alcoholic neuropathy.  
Similar findings are contained in the VA treatment records.  
Accordingly, the veteran's claimed numbness, tingling and 
radiculopathy, that is to say his neurological 
symptomatology, will not be considered as part of his 
service-connected lumbar spine condition.  

With respect to spinal deformity, the March 2003 private MRI 
and the October 2003 VA x-ray report both indicate that the 
veteran suffers from mild degenerative changes to the lumbar 
spine.  Such degenerative changes have been recognized by VA 
as being part of the service-connected lumbar spine 
disability.  With respect to the alleged spinal deformity, a 
March 2003 private MRI makes no reference to any deformity of 
the lumbar spine, and the October 2003 x-ray report includes 
a specific finding that "no acute bony abnormality is 
apparent." An August 2005 x-ray report indicated deformity 
in the veteran's thoracic spine, not the lumbar spine.  [The 
Board notes in this connection that the record on appeal 
indicates that the veteran suffered additional spinal 
injuries after service and that conditions of the thoracic 
and cervical spine as diagnosed by his private treatment 
providers have not been service-connected.]  Accordingly, 
since no deformity of the lumbar spine has been identified in 
the medical evidence, such will not be considered in 
evaluating the veteran's service-connected disability.

Regarding the veteran's reports of extreme pain, the Board 
again notes that the veteran has a well-documented history of 
substance abuse, to include alcohol and tobacco abuse.  In 
connection with the October 2005 VA medical examination, the 
physician noted that the veteran's tobacco use "decreases 
blood flow to the spine and damages the elastic tissue" of 
the lumbar spine, that is to say increases the opportunity 
for additional motion within the lumbar spine and pain.  

Moreover, with respect to the veteran's reports of alleged 
severe pain, VA treatment records reflect drug-seeking 
behavior.  These include several reports of purportedly 
"lost" narcotic pain relievers, resulting in requests by 
the veteran for new medication prior to the end of the 
prescription period.  On at least one such occasion, in May 
2003, the VA providers declined to provide the veteran with 
an early refill.  

Additionally, records from a private physician also reflect 
drug seeking behavior.  In a January 2003 treatment note, the 
provider indicated that the veteran had specifically 
requested narcotic painrelievers.  In September 2003, the 
veteran asserted that he had received only Tylenol for his 
back.  This is in direct contradiction to the private 
physician's records, as well as September 2003 VA treatment 
notes which indicate then current prescriptions of Darvocet 
and Ultram.  The September 2003 treatment note indicates the 
doctor's discomfort with the veteran's presentations 
regarding his back condition and the veteran's focus on 
pursuing VA compensation.  The private physician evidently 
refused to provide the veteran additional care on that basis.  

Accordingly, the medical records show presentations on the 
part of the veteran of severe pain, which the health care 
providers evidently discounted and interpreted as drug 
seeking behavior.  

Although a claimant is competent to report his own 
symptomatology,  the Board is charged with the duty to assess 
the credibility and weight given to evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability. 

 In this case, it strongly appears from numerous medical 
reports that the veteran is deliberately exaggerating his 
symptoms in order to obtain various prescription medications.  
The competent medical reports do not show objective evidence 
of the severe pain symptoms reported by the veteran, and that 
the reported pain is out of proportion to the clinical 
findings.  The Board therefore finds the veteran's reports of 
severe low back pain to be unbelievable.  Instead, it appears 
that the drug-seeking behavior is part of the veteran's non-
service connected substance abuse problem.  

Therefore, for the reasons set out above, the veteran's 
reports of neurological symptoms, including radiculopathy; 
spinal deformity; and reports of pain in excess of those 
expected based upon clinical findings will not be considered 
as part of the veteran's service-connected lumbar spine 
disability.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has 
considered whether another rating code is "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Board has considered the appropriateness of the currently 
assigned diagnostic codes under both the former and current 
criteria.   As will be explained in detail below, the 
veteran's back disability is part of a complicated diagnostic 
picture which includes disability due to his service-
connected residuals of a low back injury and various non-
service connected conditions.  

(i.) The former schedular criteria

The veteran's disability was evaluated by the RO with former 
Diagnostic Code 5295 [lumbar strain].  Former Diagnostic Code 
5295 took into account the veteran's initial diagnosis, which 
was residuals of an injury to the lumbar spine which had its 
origin in a lifting injury (lumbar strain) as well as his 
reports of pain on motion.  

It appears, however, that the current diagnosis is arthritis 
of the lumbar spine, manifested by limited motion.    
Arthritis is in fact rated based upon limitation of motion of 
the effected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).  Former Diagnostic Code 5292 [limitation of 
motion, lumbar spine] is, in the Board's opinion, the most 
appropriate diagnostic code.  However, the Board will also 
continue to rate the disability under for Diagnostic Code 
5295.  

The veteran asserts that his service-connected disability 
includes neurological complaints.  However, the use of 
Diagnostic Code 5293 [intervertebral disc syndrome], is not 
for application.  As discussed above, such neurological 
complaints have been attributed by competent medical evidence 
to the veteran's non service-connected alcoholism.  The most 
recent examination report, in October 2005, specifically 
indicated a diagnosis of degenerative disc disease without 
radiculopathy.  Additionally, the Board notes that the 
evidence of record does not show a diagnosis of herniated 
nucleus pulposus or intervertebral disc syndrome of the 
veteran's lumbar spine.  
 
(ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current Diagnostic Code 5242 
[degenerative arthritis of the lumbar spine].
With respect to the current schedular criteria, all lumbar 
spine disabilities (with the exception of intervertebral disc 
syndrome, which has not been diagnosed) are rated using the 
same criteria, the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).   

As was discussed immediately, the provisions of current 
Diagnostic Code 5243 for rating intervertebral disc syndrome 
are not for application because neurological symptoms have 
not bee associated with the veteran's service-connected 
lumbar spine injury residuals but rather to his non service-
connected alcoholism

The veteran's service-connected lumbar strain will therefore 
be rated using the current General Rating Formula for 
Diseases and Injuries of the Spine.  

Schedular rating

(i.) The former schedular criteria

The veteran is currently assigned a 10 percent disability 
rating.  Former Diagnostic Code 5292 provided a 10 percent 
disability rating for a slight loss of range of motion, a 20 
percent rating for a moderate loss of range of motion and a 
40 percent disability rating for severe range of motion.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, backward extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  See 38 
C.F.R. § 4.71, Plate V (2005).  The October 2005 VA 
examination found flexion limited to 35 degrees, extension 
limited to 15 degrees, lateral flexion limited to 15 degrees 
bilaterally, and rotation to 40 degrees bilaterally.  These 
findings approximate moderate limitation of motion.  Flexion 
is less than 2/3 of normal; extension and lateral flexion are 
half of normal; and rotation is normal.  Taken together, 
these findings are medium in range, and thus approximate 
moderate limitation of motion.  

The range of motion found at the January 2004 VA examination 
showed substantially less limitation of motion reflecting 
flexion to 70 degrees, extension to 20 degrees, lateral 
flexion and rotation to 35 degrees on the left and 40 
degrees.  However, resolving all doubt in the veteran's favor 
by applying the October 2005 examination results, the 
resulting indication comports with a moderate loss of range 
of motion.    

[The Board notes in passing that the September 2005 VA 
examination indicated even more substantial limitation of the 
veteran's range of motion.  However, that examination did not 
differentiate between the veteran's service-connected and 
non-service connected disabilities and was further inadequate 
due to the provider's failure to consult the veteran's claims 
folder.  The veteran's thoracic spine condition which is 
referenced heavily in this examination report is not service 
connected.  Accordingly, the range of motion results from 
that examination are not adequate for rating purposes.  See 
Mittleider, supra.  The Board has accordingly relies heavily 
on the subsequent October 2005 findings.]  

For reasons alluded to above, the Board further finds that 
severe limitation of lumbar spine motion is not demonstrated 
in the clinical records.  As discussed above, the limitation 
of motion is moderate in nature (approximately 1/2 of normal).

In order to qualify for the next higher 20 percent disability 
rating under former Diagnostic Code 5295, there must be 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  

There is no clinical indication that the veteran is suffering 
from muscle spasm.  None was observed at any of the three 
examinations conducted during the course of this appeal, and 
the veteran specifically denied suffering from any such spasm 
in the past year at his October 2005 examination.  The 
results of the January 2004 VA examination and the October 
2005 VA examinations both indicate pain on lateral motion and 
loss of lateral spine motion.  Specifically, full range of 
lateral motion of the lumbar spine is lateral flexion to 30 
degrees bilaterally and lateral rotation to 30 degrees 
bilaterally. See 38 C.F.R. § 4.71a (2006).  As noted above, 
the October 2005 VA examination showed lateral flexion 
limited to 15 degrees bilaterally.  Some of the criteria for 
the assignment of a 20 percent disability rating, loss of 
lateral range of motion, has arguably been met.  Again 
applying the benefit of the doubt, a 20 percent rating may be 
assigned under former Diagnostic Code 5295.  

In order to qualify for a 40 percent disability rating, the 
highest rating available under Diagnostic Code 5295, there 
must be evidence of severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion

As discussed above, both the January 2004 and October 2005 VA 
examinations show only moderate, not marked, limitation of 
forward flexion.   See 38 C.F.R. § 4.71a, Plate V (2006).    
There is no evidence of marked limitation of forward bending 
in the standing position.  

The evidence of record, specifically the referenced VA 
examinations conducted during the course of this appeal, do 
not include findings consistent with listing of the whole 
spine to the opposite side or positive Goldthwait's sign.  
The Board notes that there has been some loss of lateral 
motion, and it is undisputed that there are arthritic changes 
of the veteran's lumbar spine.  However, October 2003 and 
August 2005 x-ray reports both clearly indicate that such 
changes are mild.  Therefore, the criteria under former 
Diagnostic Code 5295 for the assignment of a 40 percent 
disability rating have not been met.

For the reasons set out above, under the former criteria, the 
evidence of record indicates that the assignment of a 
disability rating in excess of 20 percent is not warranted.  

(ii.) The current schedular criteria  

The Board has determined that the criteria for a 20 percent 
disability rating have also been met under the current 
schedular criteria.  The October 2005 VA examination showed 
forward flexion to 35 degrees.  That is to say, the evidence 
of record shows flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, which 
warrants the assignment of a 20 percent disability rating.  

In order to warrant the assignment of the next higher 40 
percent disability rating under the General Rating Formula 
for Diseases of the Spine, there must be evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  There 
is no evidence of either.

Specifically, the medical evidence indicates that the 
veteran's spine is not ankylosed.  Ankylosis is "the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  The medical evidence of record, including the VA 
examinations described above, does not indicate that 
ankylosis exists.  The October 2005 VA examination clearly 
indicated that ankylosis was not found on a review of x-rays.    

Accordingly, although there is some loss of range of motion, 
that loss of motion does not include forward flexion of 30 
degrees or less or favorable ankylosis.  The criteria for the 
assignment of a 40 percent disability rating is not met.  

The assignment of higher (50 percent and 100 percent) 
disability ratings under the General Rating Formula for 
Diseases of the Spine requires medical evidence of 
unfavorable ankylosis.  Since ankylosis is not present, those 
criteria are also not met.  

Therefore, for the reasons and bases set out above, the Board 
has determined that a 20 percent disability rating may also 
be assigned under the General Rating Formula for Diseases of 
the Spine.  

DeLuca considerations

As alluded to above, the major contention before the Board is 
that the service-connected lumbar spine disability causes 
such severe pain that his functioning is limited.  Thus, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2006).  See DeLuca, supra.  

The Board acknowledges that the veteran has asserted that he 
suffers from severe back pain.  This has been discussed in 
some detail above.  There is evidence of drug-seeking 
behavior and secondary gain (increased compensation from VA) 
associated with the veteran's reports of severe pain.  See 
Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [personal interest may affect the 
credibility of the evidence]. Most notably, as discussed 
above, the medical records specifically indicate that the 
veteran has shaped his presentation of his symptoms in order 
to gain access to increased doses of narcotics.  Moreover, in 
a September 2003 treatment note, the veteran's private 
doctor, Dr. C. noted that he was ceasing his treatment of the 
veteran because he felt that the veteran's primary motivation 
was an increase in VA compensation, not treatment.  

Limitation of motion due to pain was taken into consideration 
at the time of the VA examinations and was considered as part 
of the basis for the assignment of the new, higher 20 percent 
disability rating.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Extraschedular consideration

In the September 2003 statement of the case, the RO included 
the regulation pertaining to extraschedular evaluations, 
38 C.F.R. § 3.321(b).  However, the RO did not then or at any 
other time adjudicate the matter of the veteran's entitlement 
to an extraschedular rating.  Moreover, the veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.  His contentions have been limited to that discussed 
above, i.e., that he is entitled to an increased schedular 
rating.  
Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Conclusion

For the reasons set out above, the Board has determined that 
the veteran is entitled to a 20 percent disability for his 
service-connected lumbar spine disability.  To that extent, 
the appeal is allowed. 


ORDER


Entitlement to 20 percent disability rating for the service-
connected lumbar spine disability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.    



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


